Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s arguments traversing the election of species is persuasive. The restriction requirement as set forth in the Office action mailed on 6/25/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 3-8, 10-16, and 23-28 are is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bohm et al. (US 2012/0265037).
As to claim 1, Bohm teaches a method of adjusting analyte sensor data, comprising collecting sensor data with an analyte sensor at least partially inserted into a human body ([0306], [0381-0388]); adjusting, with processing circuitry ([0314]),  the sensor data to compensate for at least a first duration of time, wherein the first duration of time is one of a shelf duration or a wear duration ([0396-0420], in particular [0406]); and outputting an analyte level representative of the adjusted sensor data ([0347]).
As to claim 3, Bohm teaches the first duration of time is the shelf duration, the method further comprising determining the shelf duration with processing circuitry ([0406]).
As to claim 4, Bohm teaches the shelf duration is representative of a period of time after the analyte sensor was manufactured and before the analyte sensor was inserted into the human body ([0406] - time between when the sensor was manufactured and/or shipped and when the sensor is implanted).
As to claim 5, Bohm teaches the shelf duration includes the entire time the analyte sensor was in a packaged state prior to insertion into the human body ([0406] - time between manufacturing and implantation includes the entire time the sensor would have been in a packaged state).
As to claim 6, Bohm teaches a wait period implemented such that the shelf duration is representative of a time period less than the entire time the analyte sensor was in a packaged state prior to insertion ([0406] - use of the time period between “shipping” and implantation 
As to claim 7, Bohm teaches the adjusted sensor data is different from the collected sensor data ([0397] - sensor data is converted into estimated analyte values).
As to claim 8, Bohm teaches that the sensor has sensitivity that can be partially represented by a slope and/or an intercept, and wherein adjusting, with processing circuitry, the sensor data to compensate for the shelf duration comprises adjusting at least one of the slope and the intercept ([0274], [0398]).
As to claim 10, Bohm teaches collecting temperature data representative of a plurality of temperatures to which the analyte sensor was subjected during the shelf duration ([0451-0456], [0269] - temperature while the sensor is in a package)
As to claim 11, Bohm teaches adjusting the sensor data to compensate for shelf duration and the plurality of temperatures ([0398]).
As to claim 12, Bohm teaches the first duration of time is the wear duration, the method further comprising determining the wear duration with processing circuitry ([0269] - estimate changes or drift in sensitivity which is determined by elapsed time since the start of sensor session).
As to claims 13 and 14, Bohm teaches the wear duration is representative of a period of time during which the analyte sensor is at least partially inserted into the human body ([0269] - start of sensor session implies implantation).
As to claim 15, Bohm teaches a wait period is implemented such that the wear duration begins a period of time period after insertion of the analyte sensor into the human body ([0285] 
As to claim 16, Bohm teaches a sensor control device comprising the analyte sensor and sensor electronics and wherein the wear duration begins upon activation of the sensor control device ([0415] - time since sensor was implanted and/or connected to a sensor electronics of a sensor system).
As to claim 23, Bohm teaches adjusting the sensor data with a function comprising an adjustment parameter and a value representative of time ([0397] - such a feature is inherent as Bohm teaches time being a factor and obtaining outputs to a conversion function 2408 to adjust the data).
As to claim 24, Bohm teaches the use of codes to determine the adjustment parameter ([0403]).
As to claim 25, Bohm teaches communicating the code from a sensor control device to a reader device ([0429]), decoding the code to determine the adjustment parameter ([0429]), and adjusting the sensor data ([0397]).
As to claim 26, Bohm teaches the use of a shelf duration ([0406]).
As to claim 27, Bohm teaches a shelf duration less a wait period ([0406]).
As to claim 28, Bohm teaches adjusting the sensor data without decoding the adjustment factor (Bohm does not have any teachings of requiring coding of the adjustment factor).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Garcia (US 2014/0188402) teaches similar use of shelf and wear duration to adjust sensor data ([0129-0138]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820.  The examiner can normally be reached on Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        9/21/21